Citation Nr: 1640566	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  10-12 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Mary Anne Royle, Attorney 


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to April 1968. 

This appeal comes before the Board of Veterans' Appeals  (Board) from a July 2009 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

In September 2011, the Veteran and his wife appeared and provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing has been associated with the claims file.

In April 2013, the Board denied the service connection claims for bilateral hearing loss and tinnitus due to no etiological relationship to the Veteran's active service. 

In September 2013, the Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court). The Veteran argued that the Board erred when it did not consider the applicability of the combat presumption and when it relied upon a May 2009 VA audiological examination, which he deemed inadequate. 

In a May 2014 Memorandum Decision, the Board vacated the Board's April 2013 decision and remanded the claims back to the Board for readjudication. Although the Court's focus was on the Board's failure to consider the combat presumption, it alluded to problems with the May 2009 examination opinion. 

In June 2015, the Board found a remand appropriate to correct any deficiencies found in the May 2009 examination before rendering another decision. The RO scheduled the Veteran for a VA examination in March 2016.  Based on that examination, the RO granted the Veteran service connection for tinnitus with a 10 percent rating.  As a full grant of the benefit sought on appeal, this is no remaining error of fact or law for the Board to consider.  The remaining claim on appeal would have been service connection for bilateral hearing loss.  However, in a June 2016 notice,  the Veteran withdrew his appeal.  
The Veteran did file a timely notice of disagreement in April 2016 with a denial of a total disability rating based on individual unemployability (TDIU), and the RO has not yet issued a statement of the case.  The Board acknowledges that ordinarily the Veteran's claim should be remanded for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, his notice of disagreement has been acknowledged by the RO and additional action is pending, such as the requested conference with a Decision Review Officer.  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized, and remand is not necessary at this time.


FINDING OF FACT

In June 2016, prior to promulgation of a decision in this appeal, the Veteran expressly stated in writing that he wished to withdraw his appeal for service connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim for service connection for bilateral hearing loss have been met. 38 U.S.C.A. § 7105(b)(2)  (West 2014 and Supp. 2015); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 . A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 . A withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

Prior to the promulgation of a decision in the appeal, the Veteran submitted a written request in June 2016 to withdraw his appeal for entitlement to service connection for bilateral hearing loss.  With the absence of allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review this claim on appeal.  Accordingly, it is dismissed.


ORDER

The appeal is dismissed. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


